DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/2/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claims 1 and 6 were amended to require, inter alia, a third roll positioned between a second roll and a bending inducing part and spaced part from the second roll, wherein the third roll moves in a vertical direction  and a horizontal direction in conjunction with a movement of the second roll along the circumference of the virtual circle. 
Drower [US4069081, previously cited] discloses a first roll (15) and a second roll (14). Drower also discloses a bending inducing part (rolls 18 and 19) in an embodiment shown in Figure 1, and discloses an alternative embodiment where the rolls (18 and 19) are replaced with a roll (111).  Drower does not disclose a third roll between the second droll and a bending inducting part.  Drower discloses the roll (111) is movable along a circumference of the virtual circle, but does not disclose the roll (111) as movable in conjunction with a movement of the second roll. 
Tominaga [JP2003-11225, previously cited] discloses first and second rolls (4 and 3), and a bending inducing part (5 and 6).  Tominaga does not disclose a third roll as required by the claims. 
Claims 1 and 6 are allowable as the prior art does not disclose each and every element as required by the claims. The prior art fails to disclose a third roll positioned between a second roll and a bending inducing part and spaced part from the second roll, wherein the third roll moves in a vertical direction and a horizontal direction in conjunction with a movement of the second roll along the circumference of the virtual circle, in combination with the other requirements of the claims.  Claims 2-4 and 7-9 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
April 12, 2021